Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Detailed Action
	This office action is a response to applicant’s communication submitted November 18, 2020, wherein claims 1 and 9 are amended, and Applicant’s communication submitted February 22, 2021, wherein claims 2 and 9 are amended.  This application is a continuation in part of US application 15/181631, now US patent 10213451, which is a continuation of US application 13/841053, now US patent 9382285 filed March 15, 2013, which is a continuation in part of US application 13/718575, now abandoned, filed December 18, 2012, which is a continuation in part of PCT/US2009/034115, filed December 13, 2009, which claims benefit of provisional applications 61/038277, filed March 20, 2008 and 61/054308, filed May 19, 2008, and is a continuation in part of US application 12/344682, now US patent 8841265, filed December 29, 2008, and is a continuation in part of PCT/US2008/002086, filed February 15, 2008, which is a continuation in part of PCT/US2007/077273, filed August 30, 2007, which claims benefit of provisional application 60/890380, filed February 16, 2007, and 60/947705, filed July 3, 2007, and is a continuation in part of US application 11/683198, now US patent 8614197, filed March 7, 2007 and also claims benefit of provisional applications 60/795417, filed April 27, 2006, 60/841727, filed September 1, 2007, and 60/890380, filed February 16, 2007.  PCT/US2007/077273 also claims benefit of provisional application 60/675282, filed July 3, 2007.  11/683198 is also a continuation in part of PCT/US2006/016158, filed April 27, 2005, which claims benefit of provisional application 60/675282, filed April 27, 2005, and is also a continuation in part of US applications 11/289142, now US patent 7488753, filed November 28, 2005, 11/267523, now abandoned, filed November 4, 2005, US application 11/131551, now US patent 7262285, filed May 17, 2005, 11/117760, now US patent 7727561, filed April 27, 2005, and international application PCT/US2005/031900, filed September 7, 2005.  US application 13/841053 is also a continuation in part of US applications 10/906303, now US patent 7514412, filed 
Claims 1, 2, 4-12, and 14-22 pending in this application.
Claims 1, 2, 4-12, and 14-22 as amended are examined on the merits herein.

Priority
This application claims benefit of various prior filed applications as described above.  However, not all of these applications provide support for the claimed subject matter.  Specifically, parent application PCT/US08/002086, filed February 15, 2008, is the oldest parent application providing adequate description of the compounds' activity on adhesion proteins and angiopoietins.  Therefore the effective filing date of claims 1-8 and 10-20 is seen to have an effective filing date of February 15, 2008, the filing date of PCT/US08/002086.  Furthermore no parent application earlier than 61/054308 describes a method of treating a parasitic infestation.  Therefore the effective filing date of claim 9 is seen to be May 19, 2008, the effective filing date of 61/054308.  If Applicant disagrees, the reply to this action should include a detailed indication of where in the disclosure of which parent applications the claimed subject matter is described.

Reasons for Allowance
Applicant’s terminal disclaimers, submitted February 22, 2021, are approved.  Therefore the rejections of claims 9 and 22 for claiming the same invention as claims 1 and 13 of US patent 8735558, of claims 9 and 22 for claiming the same invention as claims 6 and 29 of US patent 8614197, of claims 9 

Applicant’s amendment, submitted November 18, 2020, with respect to the rejection of instant claims 9 and 22 under 35 USC 112(b) for describing a composition as comprising a method step, has been fully considered and found to be persuasive to remove the rejection as reference to the method step has been removed from the claim.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted February 22, 2021, with respect to the rejection of instant claims 9 and 22 for being anticipated by Li et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to find support in provisional application 61/054308, which has an earlier filing date than the publication of Li et al.  Therefore the rejection is withdrawn.

Applicant’s amendment, submitted February 22, 2021, with respect to the rejection of instant claims 9 and 22 for being obvious over Li et al., has been fully considered and found to be persuasive to remove the rejection as the claims have been amended so as to find support in provisional application 61/054308, which has an earlier filing date than the publication of Li et al.  Therefore the rejection is withdrawn.


	Base claim 1 and its dependent claims are directed to a composition having one of a number of sapogenin compounds.  Claim 8 and its dependent claims claim a method comprising contacting a subject with one of a number of sapogenin compounds.  Base claim 9 and its dependent claims are directed to a composition for treating a parasitic infestation comprising one of a number of sapogenin compounds.  The compounds recited in these claims and their therapeutic use are not disclosed in the prior art.  While saponins compounds are known generally to be natural products in a variety of plant species (See for example Aurada et al., Li et al., Hoppe et al., and Schrutka-Rechtenstamm et al., of record in previous action) the specific compounds recited in the claims are not known in the art, and not obvious chemical derivatives of saponins compounds described in the art.  Furthermore they are non-glycosylated sapogenin compounds, which are distinct from the glycosylated saponins natural products directly present in nature.  Therefore the claims are not directed to a pre-existing product of nature, as the claimed compound must be produced by chemical modification of natural products, altering their structure and function, and furthermore one of ordinary skill in the art would not have modified any of the known triterpene sapogenin compounds to arrive at these structures.

Accordingly, Applicant’s amendments submitted November 18, 2020, and February 22, 2021, and the attached terminal disclaimers, are sufficient to remove all rejections made in the prior office action as discussed above and to place the application in condition for allowance.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051.  The examiner can normally be reached on M-F 6am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC OLSON/Primary Examiner, Art Unit 1623                                                                                                                                                                                                        2/24/2021